DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Volz on 10/14/2021.

The application has been amended as follows: (please see the attached Office Action Appendix for reference)

Claim 1 has been amended to remove “of the clamp arm against the ultrasonic blade in the closed configuration without a foreign substance between the clamp arm and the ultrasonic blade” from line 7 going to line 8.
Claim 1
Claim 1 has been further amended to add --with the tissue received between the clamp arm and the ultrasonic blade-- to line 16 after “a lower current”.
Claim 21 has been amended to change “an RF” in line 2 to --a radiofrequency (RF)--.
Claim 21 has been amended to remove “of the clamp arm against the ultrasonic blade in the closed configuration without a foreign substance between the clamp arm and the ultrasonic blade” from line 7 going to line 8.
Claim 21 has been amended to add --wherein the production clamp force stored on the controller is defined by the clamp arm against the ultrasonic blade in the closed configuration without a foreign substance between the clamp arm and the ultrasonic blade,-- to line 10 after “thereon,”.
Claim 21 has been further amended to add --and with the tissue received between the clamp arm and the ultrasonic blade-- to the end of line 19 after “sizes”.
Claim 24 has been amended to change “an RF” in line 2 to --a radiofrequency (RF)--.
Claim 24 has been amended to add –defined-- to line 5 after “clamp force”.
Claim 24 has been further amended to add --and with the tissue received between the upper jaw and the lower jaw-- to the end of line 14 after “effector”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 and 21-26 are allowed over the closest references on file. Neither of the references alone or in any combination teach the method of sealing tissue as claimed. In specific, neither of the references teach wherein the surgical instrument has a controller with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794